                                           Case 3:14-cv-05578-JD Document 103 Filed 11/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES DARREN CRAWFORD,                                Case No. 14-cv-05578-JD
                                                         Plaintiff,
                                   8
                                                                                               ORDER
                                                  v.
                                   9
                                                                                               Re: Dkt. Nos. 99, 100
                                  10     JEFFREY BEARD, et al.,
                                                         Defendants.
                                  11

                                  12           Plaintiff’s request for an extension of time (Docket No. 99) is granted. Plaintiff may file
Northern District of California
 United States District Court




                                  13   objections to the magistrate judge’s May 17, 2016, order of service by November 23, 2020.

                                  14   Plaintiff’s request to file a third amended complaint is denied without prejudice. Plaintiff should

                                  15   file objections to the magistrate judge’s order of service and present his arguments as described in

                                  16   the Court’s prior order.

                                  17           Plaintiff has also requested the appointment of counsel. The Ninth Circuit has held that a

                                  18   district court may ask counsel to represent an indigent litigant only in “exceptional

                                  19   circumstances,” the determination of which requires an evaluation of both (1) the likelihood of

                                  20   success on the merits, and (2) the ability of the plaintiff to articulate his claims pro se in light of

                                  21   the complexity of the legal issues involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

                                  22   1991). Plaintiff appears able to present his claims adequately, and the issues are not complex, and

                                  23   so the request (Docket No. 100) is denied.

                                  24           IT IS SO ORDERED.

                                  25   Dated: November 4, 2020

                                  26
                                  27
                                                                                                       JAMES DONATO
                                  28                                                                   United States District Judge
